Per Curiam.

The appellant herein, a lawyer, was retained under a contingent fee agreement to prosecute a personal injury suit on behalf of the plaintiff respondent. After settlement but before the insurance carrier made payment, appellant was suspended from the practice of law for reasons unrelated to this case.
The question presented is whether appellant is entitled to a fee based on his retainer agreement, which called for one third of the recovery, or whether his fee must be fixed in quantum meruit under subdivision (b) of .section 603.14 of the Rules of the Appellate Division, First Department (22 NYCRR 603.14 [b]).
In this case and in the companion case also before us on appeal (Steward v. Jerry’s Taxi Service, Inc.), the attorney had fully completed the services required of him. There is no reason why appellant’s compensation should be reduced below the agreed-on fee. It. was not the purpose of the disciplinary action to add retroactive financial sanctions to the penalty imposed on the appellant.
*369The order appealed from should be modified to the extent of granting appellant a legal fee of $824.80 and recoverable disbursements of $25.60, for a total of $850.40, and as so modified affirmed. No costs shall be imposed on respondent on this appeal.
Concur — Streit, J. P., Gold and Quinn, JJ.
Order modified, etc.